16964DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 08/10/22.  Regarding the amendment, claims 1-10 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fakult et al. (US 6,288,460 B1).
Regarding claim 1, Fakult teaches an electrical motor (16), comprising a rotor (100), a stator (50), and a housing (170) enclosing the rotor (100) and the stator (50), wherein the stator (50) comprises at least one end turn connection device (172) arranged on one axial end thereof, and a plurality of hollow winding pins (242) extending through the at least one end turn connection device (172).
    PNG
    media_image1.png
    487
    773
    media_image1.png
    Greyscale


Regarding claim 2, Fakult teaches the stator (50) comprises two end turn connection devices (172, 182) arranged on a respective axial end thereof, and wherein the hollow winding pins (242) extend through both end turn connection devices (172, 182). 
Regarding claim 3, Fakult teaches the hollow winding pins (242) are distributed at different radius (fig 6 shown the pins 242 are distributed circumferentially of the stator body, so that they are distributed at different radius R1, R2, see examiner annotated fig 6 below).

    PNG
    media_image2.png
    618
    624
    media_image2.png
    Greyscale

Regarding claim 4, Fakult teaches an oil inlet (232) arranged at the at least one end turn connection device (172) and configured to allow cooling oil to flow into the hollow winding pins (242) without contacting the end turn connection device (172).
Regarding claim 5, Fakult teaches an oil outlet (252) arranged at the end turn connection device (182) positioned on the opposite end of said oil inlet (232), wherein the oil outlet (252) is configured to allow cooling oil to flow out from the hollow winding pins (242) without contacting the end turn connection device (182).
Regarding claim 6, Fakult teaches the oil inlet (232) and/or oil outlet are formed as respective covers (222) for the end turn connection devices (172).

Regarding claim 7, Fakult teaches the hollow winding pins (242) are press-fitted onto the at least one end turn connection device (172, col 8 ln 55-65).
Regarding claim 8, Fakult teaches an electronics module (24, fig 1).
Regarding claim 9, Fakult teaches a method for manufacturing an electrical motor (10), comprising arranging a rotor (100) and a stator (50) within a housing (170), wherein the stator (50) is provided by: 
press-fitting (col 8 ln 55-65) a plurality of hollow winding pins (242) onto at least one end turn connection device (172), and 
providing coils (90) around the winding pins (242).
Regarding claim 10, Fakult teaches a step of press-fitting (col 8 ln 55-65) an additional end turn connection device (182) onto the free ends of said plurality of hollow winding pins (242) after providing coils (90) around the winding pins (242).
Response to Arguments
Applicant's arguments filed 08/10/22 have been fully considered but they are not persuasive.
In response to applicant argument that “To the contrary, claim 1 requires an "end turn connecting device" forming part of the stator, i.e. not the housing.”  Examiner disagrees with that because it is noted that the features upon which applicant relies (i.e., “end turn connecting device forming part of the stator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant argument that “But Fakult's end plate (172) is part of the housing (170). Claim 9 recites both a housing and a separate "at least one end turn connection device (6)". The rejection does not identify "at least one end turn connection device" in addition to the housing.”  Examiner disagrees with that because the features upon which applicant relies (i.e., a housing and a separate "at least one end turn connection device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salamah et al. (US 2007/0024132 A1) teaches a wind turbine generator includes a stator having a core and a plurality of stator windings circumferentially spaced about a generator longitudinal axis. A rotor is rotatable about the generator longitudinal axis, and the rotor includes a plurality of magnetic elements coupled to the rotor and cooperating with the stator windings. The magnetic elements are configured to generate a magnetic field and the stator windings are configured to interact with the magnetic field to generate a voltage in the stator windings. A heat pipe assembly thermally engaging one of the stator and the rotor to dissipate heat generated in the stator or rotor.
Kim et al. (US 5,939,806) teaches a drive motor for an electric vehicle includes a cylindrical housing, a cylindrical stator disposed within the housing, a coil wound around the stator, a rotor disposed within the stator, and front and rear covers respectively coupled on front and rear ends of the housing. The housing includes a cylindrical coolant passage concentrically formed around the stator in the housing, and the front or rear cover includes a coolant inlet port through which coolant is fed to the coolant passage and a coolant outlet port through which coolant circulated the coolant passage is exhausted.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834                                                                                                                                                                                                        

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834